     Case 3:20-cv-00597-BEN-WVG Document 27 Filed 10/30/20 PageID.266 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    LLOYD LEWIS,                                        Case No.: 20-CV-597-BEN(WVG)
12                                       Plaintiff,
                                                          ORDER GRANTING JOINT
13    v.                                                  MOTION TO STAY DISCOVERY,
                                                          DATES, AND DEADLINES
14    C R BARD INCORPORATED et al.,
15                                   Defendants.          [Doc. No. 24.]
16
17
18
19           For good cause shown, all discovery, dates, and deadlines in the above-captioned
20    case are hereby STAYED until February 25, 2021. The parties are directed to finalize the
21    settlement and file a joint motion to dismiss as soon as possible. The parties shall file a
22    joint status report on February 26, 2021 if a joint motion to dismiss has not been filed by
23    that date.
24           IT IS SO ORDERED.
25    DATED: October 30, 2020
26
27
28

                                                      1
                                                                               20-CV-597-BEN(WVG)
